FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 datedApril 10, 2015 Commission File Number 1-15148 BRF S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 1400 R. Hungria, 5th Floor Jd América-01455000-São Paulo – SP, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T
